Case: 16-20266   Document: 00514021243   Page: 1   Date Filed: 06/06/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                              No. 16-20266
                                                                         Fifth Circuit

                                                                       FILED
                            Summary Calendar                        June 6, 2017
                                                                  Lyle W. Cayce
THOMAS DEWAYNE ELLASON,                                                Clerk


                                        Plaintiff-Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
INSTITUTIONS DIVISION; BRYAN COLLIER, EXECUTIVE DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Official and Individual
Capacity; SHAWN BLAIR, Director of Texas Correctional Industries, Official
and Individual Capacity; JACK DOUGLAS, Director of Texas Department of
Criminal Justice Grievance Office, Official and Individual Capacity; FRANK
HOKE, Director of Texas Department of Criminal Justice Offender Access to
Courts, Official and Individual Capacity; LORIE DAVIS, DIRECTOR, TEXAS
DEPARTMENT           OF      CRIMINAL        JUSTICE,      CORRECTIONAL
INSTITUTIONS DIVISION, Official and Individual Capacity; OLIVER J.
BELL, Chairperson, Official and Individual Capacity,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:14-CV-3325


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
     Case: 16-20266      Document: 00514021243         Page: 2    Date Filed: 06/06/2017


                                      No. 16-20266

PER CURIAM: *
       Thomas Dewayne Ellason, Texas prisoner # 600129, appeals the
dismissal of his 42 U.S.C. § 1983 action against several directors and
administrators of the Correctional Institutions Division of the Texas
Department of Criminal Justice (TDCJ). The district court dismissed the
complaint for failure to state a claim, noting that Ellason lacked standing to
bring some claims and that he otherwise failed to make the factual allegations
needed to show that the defendants violated his constitutional rights.
       On appeal, Ellason repeats some of his extremely broad and generalized
assertions of corruption, mismanagement, and unconstitutional conditions and
operations within the TDCJ.           But he fails to address the district court’s
particular reasons for dismissal and thus waives any issue relevant to this
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Moreover,
Ellason’s arguments on appeal are, like his complaint, fatally vague and
conclusional, being unsupported by legal and factual analysis that would show
how these defendants were involved, either directly or through their
implementation of specific policies, in the violation of Ellason’s constitutional
rights. See Audler v. CBC Innovis Inc., 519 F.3d 239, 255 (5th Cir. 2008); Rios
v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th Cir. 2006); Spiller v. City of Texas
City, Police Dept., 130 F.3d 162, 167 (5th Cir. 1997).
       The judgment of the district court is AFFIRMED.
       The district court’s dismissal of Ellason’s § 1983 complaint for failure to
state a claim counts as a strike under 28 U.S.C. § 1915(g). See Coleman v.
Tollefson, 135 S. Ct. 1759, 1761 (2015); Adepegba v. Hammons, 103 F.3d 383,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-20266    Document: 00514021243     Page: 3   Date Filed: 06/06/2017


                                 No. 16-20266

387 (5th Cir. 1996). Ellason is WARNED that if he accumulates three strikes,
he will not be allowed to proceed IFP in any civil action or appeal unless he “is
under imminent danger of serious physical injury.” § 1915(g).




                                       3